DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao (US 2019/0076570 hereafter Shao) in view of Drapeau et al (US 2013/0287817 hereafter Drapeau).
Shao discloses a composition comprising a hydrophilic polymer, tricalcium phosphate, water-soluble dispersant, water absorbing material [abstract].  The hydrophilic polymer is polyacrylic acid [0020]; the tricalcium phosphate is beta phase [0015]; the water-soluble dispersant is hydroxyethylcellulose, carboxymethylcellulose [0022]; water-absorbing material is hyaluronan and collagen [0018]. The composition comprises drugs and active agents [0031-0032].  The composition was produced by preparing a first mixture comprising the hydrophilic polymer, tricalcium phosphate and water-soluble dispersant, mixing a second mixture comprising water-absorbing material and including the drug with water along with a precursor mixture [Example II]. 
While the composition comprises multiple essential components, including ceramic salt compound, the reference is silent to the inclusion of specific cation as described in the instant claims.  The inclusion of such compound in biological implants is well known in the art as seen in the Drapeau patent.
Drapeau discloses an implant composition comprising hydrophilic polymer such as saccharides, tricalcium phosphate, water soluble dispersant divalent cation and a drug [abstract, 0023].  The hydrophilic polymer include polysaccharides  [0041-0043]; tricalcium phosphate such as beta phase [0048]; a divalent cationic salt such as calcium chloride [0047, 0058] and water absorbing material such as hyaluronan [0044].  The drugs included in the formulation include antibiotics including amoxicillin and penicillin [0077].   It would have been obvious to include these components as they solve the same problem as Shao.  
Regarding the concentrations of the components, it is the position of the Examiner that such concentrations represent the result of routine experimentation by those of ordinary skill in the art and would have been obvious.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the prior art discloses a composition comprising the same components, combined the same way with similar outcomes.  The formulation is made in the same way as well.  The general conditions of the claim have been met by the prior art and the determination of optimal ranges of operation would be prima facie obvious to an artisan of ordinary skill and the result of routine experimentation. 
With these aspects in mind it would have been obvious to combine the prior art in order to provide a stable implant material useful in bone repair. It would have been obvious to combine the similar ceramic divalent cations Drapeau into the formulation of Shao as they solve the similar problem of bone cement formulations. It would have been obvious to follow the suggestions of Shao to include active agents associated with bone implant mixtures and include the antibiotics of Drapeau in order to reduce post-surgical infections. One of ordinary skill in the art would have been motivated to combine the prior art in order to produce a stable bone material useful in repairing damage or filing gaps. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618